Citation Nr: 1611997	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine prior to June 13, 2012. 

2. Entitlement to an effective date prior to June 13, 2012 for the grant of service connection for radiculopathy of the right and left lower extremities.  


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2007, the Board granted service connection for DDD of the lumbar spine.  In the September 2007 rating decision on appeal, the RO implemented the Board's grant of service connection by assigning an initial 20 percent disability rating, effective June 20, 2002.  In August 2008, the RO assigned an effective date of April 24, 2001 for the grant of service connection for DDD and increased the disability rating to 40 percent, effective March 17, 2008.  

In pertinent part, the Board perfected his appeal of the assigned disability ratings and effective dates to the Board.  In May 2010, the Board denied his claims.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's May 2010 denial, and remanded the matter to the Board for development consistent with the Joint Motion for Remand. 

In July 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ).  While the case was in remand status, the RO issued a July 2012 rating decision which granted separate 20 percent disability ratings for radiculopathy of the lower extremities and a total rating based upon individual unemployability (TDIU), effective June 13, 2012.  

In August 2014, the Board granted an initial 40 percent disability rating for DDD of the lumbar spine and a 60 percent disability rating effective June 13, 2012.  The Board denied an effective date prior to June 13, 2012 for the grant of service connection for radiculopathy.  The Board also remanded the issue of entitlement to an effective date prior to June 13, 2012 for the grant of a TDIU.  

The Veteran appealed his case to the Court a second time, and in a September 2015 Order, it granted the parties' August 2015 Joint Motion for Partial Remand (Joint Motion) of the issues of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine prior to June 13, 2012 and to an effective date earlier than June 13, 2012 for the grant of service connection for radiculopathy of the lower extremities.  

The development with regard to the issue of entitlement to an effective date prior to June 13, 2012 for the grant of a TDIU has not yet been completed by the AOJ and it has have not been recertified to the Board.  Therefore, this issue is not properly before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to June 13, 2012, the Veteran's DDD of the lumbar spine manifested as marked limitation of forward flexion with narrowing of the joint spaces.  

2. Entitlement to service connection for radiculopathy to the right lower extremity arose prior to April 24, 2001, which was the date of claim.  

3. Entitlement to service connection for radiculopathy to the right lower extremity arose prior to April 24, 2001, which was the date of claim.  


CONCLUSIONS OF LAW

1. The criteria for no more than a 40 percent disability rating for DDD of the lumbar spine under Diagnostic Code 5295 were approximated prior to June 13, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

2. The criteria for an initial disability rating in excess of 40 percent prior to June 13, 2012 for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015); 38 C.F.R. §4.71a, Diagnostic Codes 5293, 5295 (2001, 2002, 2003).  

3. The criteria for an effective date of April 24, 2001, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity and the assignment of a 20 percent disability rating have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).

4. The criteria for an effective date of April 24, 2001, but no earlier, for the grant of service connection for radiculopathy of the left lower extremity and the assignment of a 20 percent disability rating have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection for DDD of the lumbar spine in September 2007.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal.

The request for an earlier effective date for the grant of service connection for radiculopathy is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in March 2007, March 2008, November 2009, February 2011, and June 2012 to evaluate the severity of his DDD of the lumbar spine.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his DDD of the lumbar spine in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

The Board remanded this case in July 2011 so that the AOJ could provide the Veteran with release forms for any private medical records that may be exist.  The Veteran's attorney later informed VA that the Veteran received VA treatment only.  The claim was also remanded so that the Veteran could be offered a VA examination.  As noted above, the Veteran was provided with VA examinations.  To this extent, there was substantial compliance with the July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The July 2011 remand also specified that the AOJ consider previous versions of the rating criteria for DDD of the lumbar spine.  In its July 2012 Supplemental Statement of the Case (SSOC), the AOJ acknowledged that the law was revised most recently in September 2003, but declined to address the older criteria.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction because it would add additional processing time to the Veteran's claim and the Board's decision with regard to the effective date of service connection for radiculopathy which is favorable in light of the previous criteria for rating DDD, as will be explained below.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

II. Increased Rating for DDD of the Lumbar Spine

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for DDD of the lumbar spine in April 2001.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran filed his claim for service connection for DDD of the lumbar spine in April 2001.  During the course of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

With regard to IVDS, prior to September 23, 2002, under Diagnostic Code 5293, mild IVDS, severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a (2001).  

The regulations regarding IVDS were revised effective September 23, 2002.  Effective that date, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the Diagnostic Code for IVDS was renumbered as 5243; as a result of the revision effective September 26, 2003, the criteria for rating all spine disabilities, to include IVDS, are set forth in a for Rating Diseases and Injuries of the Spine (General Rating Formula).  The revised criteria provide that IVDS is to be evaluated either under the General Rating Formula (to include consideration of separate ratings for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

When evaluating IVDS based upon incapacitating episodes, a 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2015).

As discussed below, the Board is granting an effective date of April 24, 2001 for the establishment of service connection for the Veteran's radiculopathy.  However, to provide separate ratings for neurological abnormalities that are due to a back disability while the disability is rated based on incapacitating episodes constitutes impermissible pyramiding.  See 67 Fed. Reg. 54,345, 54,348 (August 22, 2002).  

The Veteran's attorney argues that the effective date of the 60 percent disability rating based on incapacitating episodes should be at least June 13, 2011, one year prior to the date of the June 13, 2012 VA examination where the examiner stated that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In the Joint Motion, the parties agreed that the Board failed to address that, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The Board notes that in the same Joint Motion, the parties also acknowledge that it is not permissible to rate the Veteran's disability under Diagnostic Code 5423 based on incapacitating episodes and assign separate disability ratings for his radiculopathy without violating the anti-pyramiding provision set forth in 38 C.F.R. § 4.14.  Were the Board to assign a 60 percent rating based upon incapacitating episodes effective June 13, 2011, the separate ratings for radiculopathy would not be permitted for the period from June 13, 2011 to June 13, 2012.  

Regardless of whether the Veteran's IVDS is more accurately described by the 60 percent rating criteria under either version of Diagnostic Code 5293 or Diagnostic Code 5243, those codes are not more favorable to him.  The addition of two separate 20 percent ratings for his lumbar radiculopathy to a 40 percent rating under any applicable Diagnostic Code would not result in a reduction of benefits, and instead would equate to a 60 percent rating when combined under 38 C.F.R. § 4.25.  If the Board were to assign a 60 percent disability rating for the Veteran's back disability under Diagnostic Code 5293 or 5243 based on incapacitating episodes, separate evaluations for radiculopathy under Diagnostic Code 8520 would be precluded for the time period the rating was in effect, resulting in a less favorable outcome.  

With regard to disabilities other than IVDS, prior to September 23, 2002, severe limitation of motion of the spine warranted a 40 percent evaluation.  There was no higher evaluation available under Diagnostic Code 5292.  38 C.F.R. § 4.71a DC 5292 (2002).  38 C.F.R. § 4.71a (2002).  The criteria for Diagnostic Code 5292 remained the same in the amendments that became effective on September 23, 2002.  Diagnostic Code 5292 is not favorable to the Veteran because the maximum available schedular evaluation is 40 percent.  

Prior to September 23, 2002, under Diagnostic Code 5295, a 40 percent evaluation was warranted for lumbosacral strain when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  There was no higher evaluation available under this Diagnostic Code.  38 C.F.R. § 4.71a (2002).  The criteria for Diagnostic Code 5295 remained the same in the amendments that became effective on September 23, 2002.  

For the purposes of determining whether the Veteran is entitled to a disability rating higher than 40 percent, Diagnostic Code 5295 is not more favorable to him, because it does not provide for a higher rating.  However, for the period prior to June 13, 2012, which is the effective date of the 60 percent rating under Diagnostic Code 5243, Diagnostic Code 5295 is more favorable to the Veteran because it allows for separate ratings for his radiculopathy of the lower extremities.  

Effective September 26, 2003, the Diagnostic Codes were renumbered and the General Rating Formula was created, based largely on limitation or loss of motion, as well as other symptoms.  Under the General Rating Formula, a 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.  Therefore, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V (2015).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this case, the Veteran was able to perform range of motion exercises, albeit with pain.  However, because he is able to move his spine, he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Furthermore, even when considering functional loss and additional loss of motion due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, he does not have any of the symptoms that fall under the definition of "unfavorable ankylosis" set forth in VA regulations.   "Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).  Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id.  Because the Veteran's DDD is not more closely described by unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a 50 percent rating under the General Rating formula are not met.  38 C.F.R. § 4.71a (2015).  

In conclusion, for the period prior to June 13, 2012, the Board finds that the Veteran's DDD is more accurately evaluated under Diagnostic Code 5295 because of his marked limitation of forward bending and narrowing of the joint spaces.  For example, in March 2007, his flexion was 90 degrees, but after repetitive testing it had reduced to 50 degrees.  In March 2008 his forward flexion was 10 degrees with pain.  In February 2002, his forward flexion was 40 degrees.  Resolving the evidence in the most favorable light, this constitutes marked limitation of forward flexion.  Additionally, the record shows that he had narrowing of his joint spaces on x-ray in as early as December 1998, when a VA physician noted that he had loss of intervertebral disc space height at L5-S1.  Narrowing of disc spaces consistent with DDD were further noted on imaging studies in 2007 and 2011.  The Board finds that prior to June 13, 2012, the proper disability rating is 40 percent under Diagnostic Code 5295 as in effect prior to September 23, 2002, and not under Diagnostic Codes 5293 or 5243 based on incapacitating episodes.  For the reasons discussed above, a rating in excess of 40 percent is not warranted.  

Aside from his radiculopathy to the lower extremities, there are no additional neurological abnormalities resulting from his DDD of the lumbar spine prior to June 13, 2012 that may be rated separately.  

III. Earlier Effective Date

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran filed a claim for service connection for a low back disability on April 24, 2001.  There is no earlier communication from the Veteran that could be considered a formal or informal claim for service connection for a low back disability.  See 38 C.F.R. §§ 3.1(p), 3.155 (2015).  Therefore the correct date of claim for service connection for DDD of the lumbar spine is April 24, 2001.

In October 1998, Dr. S. R., a private physician, stated that the Veteran had "lumbar radiculopathy" as the result of his back disability.  Therefore, entitlement arose prior to the date of his claim.  The correct effective date for the establishment of service connection for the 20 percent ratings for radiculopathy of the lower extremities is April 24, 2001 because it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

However, the Veteran's radiculopathy is not more accurately approximated by the criteria for the next higher available rating for the period prior to June 13, 2012.  His radiculopathy is rated under Diagnostic Code 8520, where mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  The Veteran's radiculopathy of the lower extremities has been assigned a separate rating for each lower extremity.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

In this case, the Veteran's radiculopathy is not more accurately described as moderately severe incomplete paralysis of the sciatic nerve.  It has manifested as numbness and paresthesias.  In February 2002, Dr. A. M., who examined the Veteran for his Social Security benefits, stated that the radiation to his left foot was "intermittent," and noted that he was able to stand and walk without significant discomfort, but that the symptoms were aggravated by prolonged sitting.  In February 2002, his motor and sensory examinations and his deep tendon reflexes were normal.  

A March 2007 VA treatment record noted radiating pain down the left leg.  At his March 2007 VA examination, his knee and ankle jerks were hypoactive at 1+ bilaterally.  

An October 2007 VA treatment record noted that the Veteran's straight leg test (SLR) was negative bilaterally, indicating the absence of radicular symptoms.  

At his March 2008 VA examination, the Veteran reported that his right thigh felt "light" intermittently with a tingling sensation.  But his motor and sensory examinations were normal.  His knee and ankle jerks were absent.  However, in an April 2008 addendum, the examiner clarified that the absence of the Veteran's knee and ankle jerks was not part of his radiculopathy.  He explained that the Veteran's DDD predominated L4-L5 and L5-S1, with no abnormal subluxation on flexion and extension imaging studies.  There were no lytic or blastic lesions or stenosis.  The examiner stated that deep tendon reflexes were "...only useful for indicating if asym[m]etry exists, not for qualifying a diagnosis in any way.  There is no abnormal finding with absent DTRs if the finding is bilateral, as in this patient.  Therefore this finding does not indicate any neurological manifestation."  

At his November 2009 VA examination, the Veteran's motor examination was normal.  He had impaired sensation to vibration in his right lower extremity from his right foot to his right ankle.  His knee and ankle jerks were hypoactive at 1+ bilaterally.  

At his February 2011 VA examination, his strength and reflexes in his lower extremities were normal.  He had impaired sensation in his right great toe.  

A June 2011 VA treatment record noted consistent numbness and tingling in the ball of the left foot and occasional numbness and tingling in the right food.  His electromyogram (EMG) study was normal.  

The Board finds that the Veteran's symptoms are intermittent.  Additionally, they are consistently most accurately described as moderate.  Although his knee and ankle jerks were occasionally hypoactive over the 11 year appeal period, the instance where they were absent was found not to be related to a neurological abnormality.  Additionally, his sensory impairment was only in parts of his extremities and was not consistently present.  His motor examinations have consistently been normal.  For these reasons, a 40 percent rating under Diagnostic Code 8520 is not warranted.  38 C.F.R. § 4.124a (2015).

IV. Extraschedular Consideration

With regard to extraschedular consideration, it is important to acknowledge that the Board remanded the Veteran's TDIU claim for a retrospective medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work and the issue remains in remand status.  

In Brambley v. Principi, 17 Vet. App. 20 (2003), the Court noted that the Board's remand of a TDIU claim for additional record development was inconsistent with a finding that the record was sufficient to conclude that the Veteran's service-connected disability did not produce a marked interference with employment for the purposes of extraschedular consideration.  This is distinguishable from this case, where the Board has found that the schedular criteria adequately contemplate the level of the Veteran's DDD of the lumbar spine and radiculopathy and it need not address whether they result in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley, 17 Vet. App. at 24.  Furthermore, the first and second Thun elements are interrelated but "...involve separate and distinct analyses," and "...the two inquiries are independent."  Yancy v. McDonald, 2016 WL 747304.  Therefore, the extraschedular consideration can be resolved at this time.  These matters are not intertwined.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's DDD of the lumbar spine are contemplated by the schedular criteria set forth in Diagnostic Code 5295, which contemplates impaired forward flexion and narrowing of the joint spaces.  Additionally, the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 have been considered as part of the rating.  The record shows that the Veteran uses a cane and a brace as needed.  This itself is not a symptom of his disability, rather it is a method used to relieve his symptoms, which are contemplated by the rating criteria.  Additionally, his neurological manifestations are assigned separate evaluations under Diagnostic Code 8520.  The Veteran's radiculopathy is contemplated by the rating criteria, which address paralysis of the sciatic nerve.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected DDD of the lumbar spine and radiculopathy, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 2016 WL 747304 at *9.  


ORDER

An initial disability rating in excess of 40 percent for DDD of the lumbar spine prior to June 13, 2012, is denied.  

An effective date of April 24, 2001 for the grant of service connection and assignment of an initial 20 percent disability rating for radiculopathy of the right lower extremity is granted.  


An effective date of April 24, 2001 for the grant of service connection and assignment of an initial 20 percent disability rating for radiculopathy o the left lower extremity is granted.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


